 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDStuartWilson,Inc.andAutomotiveSalesmen'sAssociation(A.S.A.),affiliatedwithSeafarers'InternationalUnion of North America,AFL-CIO.Case 7-CA-6629January 31, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn August 28, 1968, Trial Examiner LloydBuchanan issued his Decision in the above-entitledproceeding,finding that Respondent had engaged incertain unfair labor practices within the meaning oftheNational Labor Relations Act, as amended, andrecommending that it cease and desist therefromand take certain affirmative action,as set forth inthe attachedTrialExaminer'sDecision.Thereafter,Respondent filed exceptions to theTrialExaminer'sDecision and a supporting brief.Pursuant to the provisions of Section3(b) of theNationalLabor RelationsAct,asamended, theNatiorralLabor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has consideredthe TrialExaminer'sDecision,the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings,conclusions,and recommendations of theTrialExaminer with the following modifications.On October 31, 1966,inCase 7-RC-7534, theRegional Director for Region 7 issued a Decisionand Direction of Elections in a stipulated unit ofRespondent'semployees.Respondent'srequest forreview of that decision was deniedby theBoard onNovember23, 1966.The election was won by theUnion, and on February15,1967, theRegionalDirectoroverruledRespondent'sobjectionsandcertified the Union.Thereafter,on April27, 1967,theBoard denied Respondent'srequest for review.On February 9, 1968, inCase 7-AC-59,theRegional Director granted the Union's petition foran amendment to the certification to reflect theUnion'saffiliationwith SIU, and the Board onApril 26, 1968,deniedRespondent'srequest forreview.Respondent,in its exceptions,contends that thecertification and amendment are invalid.These arethe same allegations that were made by Respondentand fully litigated in the related representation andamendment proceedings.Respondent has not offeredany new evidence not previously available to it; norhas it asserted the existence of special circumstanceswhich would warrant reconsideration of the Board'sprior determinations.In these circumstances, we find no merit inRespondent's exceptions. Inasmuch as Respondenthas already litigated these issues, it has not raisedany issue which is properly triable in the instantunfair labor practice proceeding.'We find, in agreement with the Trial Examiner,thatRespondent refused to bargain with thecertifiedunionupon request, inOctoberandNovember 1967, within the certification year, andthereafter.We further find these refusals to be inviolation of Section 8(a)(5) and (1) of the Act.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices of Respondent have aclose, intimate, and substantial relation to trade,traffic, and commerce among the several States, andtend to lead to labor disputes burdening andobstructingcommerce and the free flow ofcommerce.THE REMEDYHaving found that Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, we shall order that itceaseand desist therefrom, and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement.CONCLUSIONS OF LAW1.Automotive Salesmen's Association, affiliatedwithSeafarers'InternationalUnion of NorthAmerica, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.2.StuartWilson, Inc. is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.3.All new and used car and truck salesmen atRespondent's places of business; excluding officeclericalemployees,guards,and supervisors asdefined in the Act, constitute a unit appropriate forthepurposes of collective bargaining within themeaning of Section 9(b) of the Act.4.By virtue of a Board certification datedFebruary15,1967,andanamendmentofcertificationdatedFebruary9,1968,theabove-named labor organization has been, and nowis, the certified and exclusive representative of all ofthe employees in the appropriate unit describedabove for the purposes of collective bargainingwithin the meaning of Section 9(a) of the Act.5.By refusing, on and after October 1967, tobargain in good faith with the Union concerning'Pittsburgh Plate Glassv.N L.R.B,313 U S. 146,Debne Press, Inc,165 NLRB 857174 NLRB No. 49 STUART WILSON, INC.wages, rates of pay, hours, and other terms andconditions of employment, Respondent has engagedinand is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithin themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andordersthatRespondent,StuartWilson,Inc.,Dearborn,Michigan, its officers, agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONBUCHANAN, Trial ExaminerThe complaint herein(issuedApril 1, 1968; charge filed March 8, 1968)allegesthat the Company has violated Section 8(a)(5) and (1) oftheNational Labor Relations Act, as amended, 73 Stat519, by refusing to meet and bargain with the Union ascollective-bargaining representative although theUnionhad been certified as such representative. The answer, asamplified at the trial, denies that the Company refused tomeet before, as claimed, the Union lost its majoritystatus.The case was tried before me in Detroit, Michigan, onMay 20, 1968. Counsel were heard in oral argument atthe close of the trial. Pursuant to leave granted to allparties, briefs have been filed by the General Counsel andthe Company. I regret that seven intervening cases havedelayed issuance of thisDecisionUpon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACT (WITH REASONS THEREFOR) ANDCONCLUSIONS OF LAW1.THE COMPANY'S BUSINESS AND THE LABORORGANIZATION INVOLVEDThe facts concerning the Company's status as aMichigan corporation, the nature and extent of itsbusiness,and its engagement in commerce within themeaning of the Act are admitted. I find and concludeaccordingly. I also find and conclude that, as admitted,theUnion is a labor organization within the meaning ofthe Act.II.THE ALLEGED VIOLATION OFSECTION8(A)(5)AND (1)Having indicated to counsel that, at the trial and intheir briefs, they confine themselves to the specific pointsat issue, but that they cover these points thoroughly, Ishallmyself follow that suggestion; with a minimumconcerning recitals of the necessary elements on which weobtained agreement.No issue has been raised with respect to the unit ascertifiedby the Board on February 15, 1967, in Case7-RC-7534, and as further described in an Amendment of285Certification on February 9, 1968, in Case 7-AC-59. I findand conclude that the followingisanappropriate unitwithin the meaning of Section 9(b) of the Act:Allnew and used car and truck salesmen at theCompany's places of business, excluding office clericalemployees, guards and supervisors as defined in theAct.About or immediately after February 15, 1967, VanZant, a company salesman at that time and until June,when he resigned, and president of the Union since April3 of that year, asked John Blackwell,' president of theCompany, to sit down and negotiate a contract. Therewere several such requests until the end of Van Zant'semployment in June, Blackwell replying, as he himselftestified, in substance that he did not want to be the firstto negotiate a contract but wanted to wait to see what theother certified automobile dealers would do. A refusal tobargain on that account is not justified even if onerecognizesthe possible economic disadvantage under suchcircumstances. Blackwell could say in this connection onlythat at that early period Van Zant made no request for aspecific date to negotiate; but the general refusal and thereason given therefor was an anticipatory refusal andcould have indicated the futility of any suggestion of aspecific date.Thereafter,by certified letters dated July 21 andAugust 30, the Union requested that the Companybargain with it. There was apparently no reply to eitherletter.These events prior to the statutory 10(b) period arenoted because the intent or attitude thereby indicated maybe considered, not as violative in itself, but as explainingthe Company's acts or failure to act within the statutoryperiod.The earlier demands are not to be deemed"meaningless"'as ina case where the union lacks amajority at the time they are made. Although barredprocedurally as the basis for a complaint, those demandsindicate theUnion's existing and continuing desire forbargaining as the Company's failure to reply indicates thelatter's continuing refusal. But in any event and withoutreliance on any prestatutory period tests or events, wehave and can consider events which occurred during the10(b) period, which began on September 8.Thus in October and November several' requests weremade to meet and bargain, company counsel promising tocheck with their client and call back; but the calls werenot returned. A request to bargain and an unexplainedfailure to comply establish an unlawful refusal to bargain.I find and conclude that such refusal occurred in October.On September 27 the Union filed against the Company arefusal-to-bargain charge, which it withdrew on November30.None of this affected the duty to bargain. Neither wasany exculpatory issue raised by the AC petition, whichwas filed on November 20 and could not in any eventaffect any finding of earlier refusal to bargain.'He will be referred to as Blackwell.His brother, James, is generalmanager and,lessfrequentlymentioned,willbe referred to as JimBlackwell.'N L.R.B v. Arkansas Grain Corporation,390 F.2d 824 (C.A. 8)'I have considered the testimony pro and con with respect to the numberof telephone calls and requests to bargain, whether they concerned thisCompany alone,and the absence of response. The credible testimonyindicates that there were such requests, that the Union was told that theywere to be handled by counsel for the Company,and that there was noreply to at least some of them and for a significant time.Nor have Io""erlooked Jim Blackwell'ssuggestion, although he recalled little of theconversation, that he was told that the Union's proposed contract would beleftwith the Company in November as a mere formality to be disregardedNot only is his testimony that the Union's requests to bargain were never 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDFinally, omitting harrowing details concerning a callfrom Van Zant to Blackwell late in November or early inDecember, others on December 19 and 21 and about thefirst of the year, one of the lawyers for the Company didcallVan Zant and speak with him about setting upnegotiationsThereafter it was agreed to meet to bargainonMarch 5. But on February 26 counsel for theCompany requested a postponement, and the meeting wasrescheduled for March 7.Three days after this arrangement was made, companycounsel filed with 'the Board a charge against the Unionand a decertification petition. Much was made at the trial,and with some reason, of Blackwell's alleged surprise,which I do not credit, when he received a copy on March2 of the petition filed by his attorney on February 29 (heallegedly had no knowledge that his attorneys had takensuch action), and of the employee meeting which he calledon March 4 when, denying the Union's majority and onadviceof counsel, he announced cancellation of themeeting scheduled for March 7.But more significant is the fact that there is no evidenceofanyeventbetweenFebruary, 26when counsel,indicating no doubt of continuing majority, arranged apostponement of negotiations, and February 29, when hefiled the decertification petition on which Blackwell reliedincanceling themeeting.Aside from prior unlawfulrefusal to bargain, this latest series of events, unexplainedby the Company or its attorneys, itself indicates bad faith.Quite apart from this, but not to overlook a claimmade, if as counsel for the Company suggested, the Unionwas too busy with other automobile dealers to pressharder than it did here for negotiations, that did not vestinthisEmployer any right to ignore its bargainingobligation when requests were made; and ignore it, it didHardly probative is counsel's early statement thatemployees told the Company that they no longer wantedtheUnion to represent them. So far from any proof ofthis and of action which would reliably indicate loss of theUnion's majority, it appears that Blackwell was informedonly that the employees had said that they would get outof the Union if it forced a strike on them, that none gotout, and that none told the Company that he had left theUnionThe Union had not been repudiated and theCompany was not even informed of any such repudiation.In this case we do not even reach the question whetherinformation, which the Company might have claimed wassufficient,was reliableThe rebuttable presumption ofcontinuance of majdrity has not been rebutted.Itmay also be noted that, stating first that there were14 to 16 employees in the unit at the time of the February1967 certification, Blackwell then adopted as correct hisaffidavit declaration that there were approximately 14 atthat time. This would appear to be more reliable than thereference to 17 as the approximate number of eligiblevotersmade in the Regional Director's report. It appearsfurther that eight of the employees who voted in theelection were still employed in March 1968, and there isno evidence that the earlier proportion in favor of theUnion was now modified. But in any event that issue isirrelevant in the light of the refusal to bargain within 1year of the certification.specificcontrary to the Union's letters, but it is beliedby his brother'sexplanationfor the refusalto bargainRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,Irecommend that the Company, Stuart Wilson, Inc.,Dearborn,Michigan, its officers, agents, successors, andassigns, shall.1Cease and desist from:(a)Refusing to bargain collectively with AutomotiveSalesmen's Association (A.S.A.), affiliated with Seafarers'International Union of North America, AFL-CIO, as theexclusiverepresentativeofallitsemployees in theappropriate unit with respect to rates of pay, wages, hoursof employment, or other conditions of employment(b)In any like or related manner interfering with,restraining, or coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.2.Take the following affirmative action, which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain collectively with the Unionas the exclusive representative of the employees in theappropriate unit, and embody in a signed agreement anyunderstanding reached.(b)Postatitsplacesofbusiness inDearborn,Michigan,copiesoftheattachednoticemarked"Appendix "° Copies of said notice, on forms provided bytheRegionalDirector for Region 7, after being dulysignedby its representative, shall be posted by theCompany, immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toitsemployees are customarily posted. Reasonable stepsshall be taken by the Company to insure that said noticesare not altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 7, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.''In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecisionand Order "'In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify the Regional Director forRegion 7, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL bargain, upon request,withAutomotiveSalesmen'sAssociation(A.S.A.),affiliatedwithSeafarers'InternationalUnion of North America,AFL-CIO,astheexclusiverepresentativeofallemployees in the bargaining unit described herein withrespect to rates of pay, hours of employment,or otherconditions of employment,and embody in a signedagreement any understanding reached. The bargainingunit is: STUART WILSON, INC.287All new and used car and truck salesmen at ourplaces of business, excluding office clerical employees,guards and supervisors as defined in the Act.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeSTUART WILSON, INC.or compliance with its provisions, they may communicate(Employer)directlywith the Board's Regional Office, 500 BookDatedByBuilding, 1249Washington Boulevard, Detroit, Michigan(Representative)(Title)48226, Telephone 226-3200